Per Curiam.
This action was brought by plaintiff, Kingston Village Corporation, against defendant, King County, to quiet title to a 15-foot strip of land. From a judgment entered upon findings of the trial court awarding a portion of the strip to defendant, plaintiff appeals.
Although there are a total of 44 assignments of error, the only issue in the case is a factual one as to whether or not respondent had acquired a prescriptive right to the property either under the 7-year statute, RCW 36.75.070, or 10-year statute, RCW 36.75.080. There was substantial evidence in the record from which the court was justified in finding that the strip had been used as a public highway for over 10 years and had been maintained at county expense for over 7 years. These findings may not *814be disturbed. Hughes v. Stusser, 68 Wn.2d 707, 415 P.2d 89 (1966).
Appellant contends that there was a gradual encroachment from a public road into the strip which was “wild land for many years” and that the use, such as it was, was not adverse. King County v. Hagen, 30 Wn.2d 847, 194 P.2d 357 (1948), disposes of this contention.
The judgment will be affirmed.